      Case 3:20-cv-00063-MEM Document 20 Filed 10/15/20 Page 1 of 11




                  UNITED STATES DISTRICT COURT
                 MIDDLE DISTRICT OF PENNSYLVANIA

GMS PILING PRODUCTS,                   :

               Plaintiff/              :    CIVIL ACTION NO. 3:20-63
               Counterclaim
               Defendant               :        (JUDGE MANNION)

       v.                              :

PRESSCRETE CO., INC.,                  :

                Defendant/             :
                Counterclaim
                Plaintiff              :

                              MEMORANDUM

     Pending before the court is the plaintiff’s motion to dismiss the

defendant’s counterclaims. (Doc. 7). Based upon the court’s review of the

motion and related materials, the motion will be GRANTED IN PART AND

DENIED IN PART.

     By way of relevant background, plaintiff, GMS Piling Products (“GMS”),

filed a two-count complaint against defendant, Presscrete Co., Inc.,

(“Presscrete”), in the Luzerne County Court of Common Pleas. In its

complaint, plaintiff alleged claims for breach of contract and, in the

alternative, for unjust enrichment. Defendant removed the matter to this court

and, on January 21, 2020, filed an answer with affirmative defenses and

counterclaims. The counterclaims consist of breach of contract, breach of
       Case 3:20-cv-00063-MEM Document 20 Filed 10/15/20 Page 2 of 11




the covenant of good faith and fair dealing, unjust enrichment, and

negligence and loss of business opportunity. Plaintiff then filed the instant

motion to dismiss defendant’s counterclaims.

     The instant motion to dismiss is brought pursuant to the provisions of

Fed.R.Civ.P. 12(b)(6). This rule provides for the dismissal of a complaint, in

whole or in part, if it fails to state a claim upon which relief can be granted.

The moving party bears the burden of showing that no claim has been stated,

Hedges v. United States, 404 F.3d 744, 750 (3d Cir. 2005), and dismissal is

appropriate only if, accepting all of the facts alleged in the complaint as true,

the complaint fails to plead “enough facts to state a claim to relief that is

plausible on its face.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570

(2007) (abrogating “no set of facts” language found in Conley v. Gibson, 355

U.S. 41, 45-46 (1957)). The facts alleged must be sufficient to “raise a right

to relief above the speculative level.” Twombly, 550 U.S. at 555. This

requirement “calls for enough fact[s] to raise a reasonable expectation that

discovery will reveal evidence of” necessary elements of the plaintiff’s cause

of action. Id. Furthermore, in order to satisfy federal pleading requirements,

the complaint must provide the grounds for entitlement to relief, which

“requires more than labels and conclusions, and a formulaic recitation of the

elements of a cause of action will not do.” Phillips v. County of Allegheny,


                                      -2-
      Case 3:20-cv-00063-MEM Document 20 Filed 10/15/20 Page 3 of 11




515 F.3d 224, 231 (3d Cir. 2008) (brackets and quotations marks omitted)

(quoting Twombly, 550 U.S. 544 at 555).

     In considering a motion to dismiss, the court generally relies on the

complaint, attached exhibits, and matters of public record. See Sands v.

McCormick, 502 F.3d 263 (3d Cir. 2007). The court may also consider

“undisputedly authentic document[s] that a defendant attaches as an exhibit

to a motion to dismiss if the plaintiff’s claims are based on the [attached]

documents.” Pension Benefit Guar. Corp. v. White Consol. Indus., 998 F.2d

1192, 1196 (3d Cir. 1993). Moreover, “documents whose contents are

alleged in the complaint and whose authenticity no party questions, but which

are not physically attached to the pleading, may be considered.” Pryor v.

Nat’l Collegiate Athletic Ass’n, 288 F.3d 548, 560 (3d Cir. 2002). However,

the court may not rely on other parts of the record in determining a motion to

dismiss. See Jordan v. Fox, Rothschild, O’Brien & Frankel, 20 F.3d

1250,1261 (3d Cir. 1994).

     Generally, the court should grant leave to amend a complaint before

dismissing it as merely deficient. See, e.g., Fletcher-Harlee Corp. v. Pote

Concrete Contractors, Inc., 482 F.3d 247, 252 (3d Cir. 2007); Grayson v.

Mayview State Hosp., 293 F.3d 103, 108 (3d Cir. 2002); Shane v. Fauver,

213 F.3d 113, 116-17 (3d Cir. 2000). “Dismissal without leave to amend is


                                    -3-
          Case 3:20-cv-00063-MEM Document 20 Filed 10/15/20 Page 4 of 11




justified only on the grounds of bad faith, undue delay, prejudice, or futility.”

Alston v. Parker, 363 F.3d 229, 236 (3d Cir. 2004).

      In support of its counterclaims, Presscrete alleges that GMS is

engaged in the business of manufacturing and supplying steel products

including, but not limited to, piping, drill rods and tooling to contractors.1

Presscrete is, essentially, a pile driller centered-contractor which specializes

in the design and installation of foundation piles, soldier piles, secant and

tangent wall construction, tie-back and tie-downs, anchors and soil

improvement.

      Beginning in or around 2018, GMS supplied Presscrete with products

including, but not limited to, piping, drill rods and tooling. GMS provided these

products in connection with a secant wall project being undertaken, and

eventually completed, by Presscrete at Empire Boulevard, Brooklyn, New

York. GMS invoiced Presscrete for these products and was paid by

Presscrete. No written contract or agreement was entered into between the

parties with respect to this project or at any other point in time.

      On or about October 29, 2018, Presscrete entered into a contract with

Riverside Developers, Brooklyn, New York, to undertake a secant wall

      1
        The facts set forth herein are taken directly from Presscrete’s
counterclaims (Doc. 4) and are accepted as true for purposes of the instant
motion to dismiss.

                                      -4-
       Case 3:20-cv-00063-MEM Document 20 Filed 10/15/20 Page 5 of 11




project at 376 Flushing Avenue, Brooklyn, New York, which included, but

was not limited to, furnishing and installing a secant wall at two locations,

installing primary and secondary piles, furnishing and installing soldier piles,

and furnishing and installing tie-backs. The net contract value for the work

was $2,800,000.

      In connection with the Flushing Avenue project, GMS provided

Presscrete with certain products, namely GeoRocFor, Inc., products which

ultimately proved to be vastly inferior to products supplied by GMS to

Presscrete in connection with the project at Empire Boulevard. As a result,

the work and timeline for the subsequent project was substantially delayed

and ran forty-three days over schedule. This resulted in a substantial loss to

Presscrete. Moreover, in order to meet drilling needs for the project,

Presscrete was forced to purchase new drill heads and clamps and was

forced to produce special casings at a cost of $237,000 to Presscrete.

      Presscrete placed GMS on notice of the inferior GeoRocFor, Inc.,

products and the substantial delays in the work. GMS subsequently sent its

own expert to the property to complete an inspection. GMS’s expert

acknowledged that the pins, which were supposed to be pressed into the

ring bits, were too short and did not hold. GMS eventually provided new ring

assemblies with longer pins in an attempt to alleviate the issue.


                                     -5-
       Case 3:20-cv-00063-MEM Document 20 Filed 10/15/20 Page 6 of 11




      On or about March 15, 2019, as a direct and proximate result of the

inferior products supplied by GMS to Presscrete and the subsequent delays

of the work, River Developers amended the work and the October 29, 2018

contract for same to remove tie-back work, reduce the quantity of soldier

piles installed and delete the secant pile work on one side of the project for

a revised net contract value of $1,491,816. Moreover, as a result of the

inferior products supplied by GMS, portions of the work had to be redone

and/or reworked resulting in substantial losses to Presscrete.

      Presscrete alleges that GMS misrepresented that it could provide

supplies and/or products to Presscrete in a professional manner and which

were in-line with industry standards. As a result of GMS’s misrepresentation,

Presscrete alleges that it suffered direct, proximate and consequential

damages and has brought claims for breach of contract, breach of the

covenant of good faith and fair dealing, unjust enrichment, and negligence

and loss of business opportunity.

      In the pending motion, GMS moves to dismiss Presscrete’s breach of

contract claim arguing that it is legally insufficient. The parties agree that,

under Pennsylvania law, a breach of contract claim requires (i) the existence

of a contract, including its essential terms, (ii) a breach of a duty imposed by

the contract, and (iii) resultant damages. McShea v. City of Philadelphia, 995


                                     -6-
       Case 3:20-cv-00063-MEM Document 20 Filed 10/15/20 Page 7 of 11




A.2d 334, 340 (Pa. 2010). Here, Presscrete alleges that the parties entered

into an implied contract whereby GMS was to provide Presscrete with

professional and industry-standard products and equipment to be used in

line with the specification for the work on the Flushing Avenue property and,

in consideration of that contract, Presscrete agreed to pay GMS. Presscrete

alleges that GMS breached the contract by failing to provide professional

products and/or equipment. As a result of GMS’s breach, Presscrete alleges

that it suffered damages. The court finds, at this stage of the proceedings,

Presscrete’s allegations are sufficient to state a claim for breach of contract

under Pennsylvania law. Therefore, GMS’s motion to dismiss will be denied

on this basis.

      GMS next argues that Presscrete fails to set forth a valid claim for

breach of the covenant of good faith and fair dealing. To this extent,

Presscrete alleges that the parties entered into an agreement, supported by

consideration, whereby GMS agreed to provide professional and up-to-or-

above industry standard products and equipment. Presscrete alleges that

the parties were obligated to exercise good faith and fair dealing in relation

to their agreement. Citing to Zaloga v. Provident Life & Acc. Ins. Co. of Am.,

671 F.Supp.2d 623, 630-31 (M.D.Pa. 2009), GMS argues that “there is ‘no

independent cause of action for a breach of the covenant of good faith and


                                     -7-
      Case 3:20-cv-00063-MEM Document 20 Filed 10/15/20 Page 8 of 11




fair dealing - arising in contract - in Pennsylvania because such a breach is

merely a breach of contract.’” Read in context, Zaloga does not bar all

actions for breach of the covenant of good faith and fair dealing. It does,

however, provide that a breach of contract claim and a bad faith claim cannot

be based on the same underlying conduct. Here, Presscrete’s breach of the

covenant of good faith and fair dealing is based upon the same underlying

conduct as its breach of contract claim, that is GMS’s failure to provide

professional and up-to-or-above industry standard products and equipment.

As such, the court will grant GMS’s motion to dismiss on this basis.

     GMS also argues that Presscrete’s counterclaim for unjust enrichment

must be stricken because a claim for unjust enrichment is not available when

the parties have a contract between them and Presscrete has alleged a

breach of contract claim. Regardless of whether the claims may be

inconsistent, and while recovery may not be had for both unjust enrichment

and breach of contract, Presscrete must allege both in order to allow

recovery for unjust enrichment where its breach of contract claim cannot be

established. See Killinger v. Hosler Corp., 2015 WL 13779688 (CCP Pa. July

1, 2015) (string citation omitted). See also Shafer Elec. & Constr. v. Mantia,

67 A.3d 8 (Pa.Super.Ct. 2013) (litigant may advance either alternative or

conflicting theories of recovery, including causes of action for breach of


                                    -8-
       Case 3:20-cv-00063-MEM Document 20 Filed 10/15/20 Page 9 of 11




contract and unjust enrichment). Given this, GMS’s motion to dismiss will be

denied on this basis.

      Finally, GMS argues that Presscrete’s negligence and loss of business

opportunity tort claims should be dismissed pursuant to Pennsylvania’s gist

of the action doctrine and/or economic loss doctrine because the gravamen

of the counterclaim sounds in contract and because all of the alleged harm

in the counterclaim is a result of plaintiff GMS allegedly breaching a contract.

      The “gist of the action” doctrine is “designed to maintain the conceptual

distinction between breach of contract claims and tort claims.” eToll, Inc., v.

Elias/Savion Adv., Inc., 811 A.2d 10, 14 (Pa.Super.Ct. 2002) (“Tort actions

lie for breaches of duties imposed by law as a matter of social policy, while

contract actions lie only for breaches of duties imposed by mutual consensus

agreements.”). The doctrine bars tort claims “(1) arising solely from a

contract between the parties; (2) where the duties allegedly breached were

created and grounded in the contract itself; (3) where the liability stems from

a contract; or (4) where the tort claim essentially duplicates a breach of

contract claim or the success of which is wholly dependent on the terms of a

contract.” Reed v. Dupuis, 920 A.2d 861, 864 (Pa.Super.Ct. 2007).

      Here, the basis of Presscrete’s negligence/loss of business opportunity

claim is duplicative of the basis of Presscrete’s breach of contract claim,


                                     -9-
      Case 3:20-cv-00063-MEM Document 20 Filed 10/15/20 Page 10 of 11




namely that GMS provided substantially inferior products to Presscrete in

relation to the Flushing Avenue project which resulted in delay of the project

and reformation of the contract causing Presscrete substantial monetary

damages and loss of business. In its negligence/loss of business opportunity

claim, Presscrete specifically alleges that GMS’s duty was one which is

implied in every contract. Given the allegations of the counterclaim, the court

finds that the tort cause of action is inextricably intertwined with the contract

cause of action such that the negligence/loss of business opportunity claim

is barred by the gist of the action.

      Similar to the gist of the action doctrine, under the “economic loss

doctrine,” a plaintiff may not recover in tort for what is otherwise an allegation

sounded in contract. This is especially true when there is no personal injury

or property damage. Werwinski v. Ford Motor Co., 286 F.3d 661, 671 (3d

Cir. 2002) (interpreting Pennsylvania law); Reilly Foam Corp. v. Rubbermaid

Corp., 206 F.Supp.2d 643, 658 (E.D.Pa. 2002) (same). As indicated,

Presscrete’s negligence/loss of business opportunity claim sounds in

contract. Moreover, in its response, Presscrete concedes there has been no

physical harm or other property damage. As such, the court also finds that

the negligence/loss of business opportunity claim is barred by the economic

loss doctrine. GMS’s motion to dismiss will be granted on this basis.


                                       - 10 -
           Case 3:20-cv-00063-MEM Document 20 Filed 10/15/20 Page 11 of 11




           Because the court finds that any amendment of the breach of the

covenant of good faith and fair dealing and negligence/loss of business

opportunity claims would be futile, dismissal of these claims will be with

prejudice. An appropriate order shall issue.




                                                s/ Malachy E. Mannion
                                                MALACHY E. MANNION
                                                United States District Judge

DATE: October 15, 2020
20-63-01




                                       - 11 -
